DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/21/2021. The examiner acknowledges the amendments to claims 7-8, 10-12, 15, and 17. Claims 1-6 and 18-28 are withdrawn. Claim 8 is rejoined. Claim 16 is new. Claims 7-17 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 09/21/2021, with respect to the restriction of claim 8, objection to claim 16, objection to the specification, USC 112(a) rejection of claim 11, the original USC 112(b) rejections of claims 7 and 11, USC 102 rejections of claims 7, 20-15, and 17, and USC 103 rejections of claims 9 and 12 have been fully considered and are persuasive.  The restriction of claim 8, objection to claim 16, objection to the specification, USC 112(a) rejection of claim 11, the original USC 112(b) rejections of claims 7 and 11, USC 102 rejections of claims 7, 20-15, and 17, and USC 103 rejections of claims 9 and 12 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pressure sensitive dressing assembly [10]" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-17 are rejected for depending from and failing to further clarify the indefinite subject matter of claim 7.

Allowable Subject Matter
Claims 7-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 comprises allowable subject matter pertaining to a dressing assembly comprising a releasably closable pocket layer that is configurable to enclose a sensor.
The closest prior art of record, US 20130232761 to Warren, teaches a pocket cover layer (130) which is configurable to releasably close. However, Warren does not teach the pocket layer is configured to releasably close to enclose a sensor (1000).
Claims 8-17 would be allowable for depending from claim 7.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5109849 A is mentioned because it discloses foam inserts for covering a sensing element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791